e
                             Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 1 of 13

                                                             THE STATE OF TEXAS




             NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you, or your attorney, do not
    file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
    twenty days after you were served this citation and petition, a default judgment may be taken against you.'

    TO: WALMART INC., who may be served with process by serving its registered agent, C T CORPORATION
    SYSTEM and/or any other authorized officer or agent therein at 199 BRYAN ST., STE. 900, DALLAS, TX 75201 or
    wherever he/she may be found

    Greetings:

               You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition, Jury

    Demand and Request for Initial Disclosures at or before ten o'clock A.M. of the Monday next after the expiration of

    twenty days after the date of service of this citation before the Honorable County Court at Law Number 3, El Paso

    County, Texas, at the Court House of said County in El Paso, Texas.

               Said Plaintiff's Petition was filed in said court on this the 29 day of August, 2019, by Attorney at Law,

    ALEJANDRO ACOSTA, III, 906 N. MESA ST., 2ND FLOOR, EL PASO, TX 79902 in this case numbered 2019DCV3394

    on the docket of said court, and styled:

                                                                     MARIA ARCHULETA
                                                                            VS.
                                                                      WALMART INC.

           The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Original Petition,
    Jury Demand and Request for Initial Disclosures accompanying this citation and made a part hereof.

             The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
    thereof, and make due return as the law directs.

               Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 9th day of September, 2019


    CLERK OF THE COURT

    NORMA FAVELA BARCELEAU                                                         Attest: NORMA FAVELA BARCELEAU District Clerk
    District Clerk                                                                                 El Pas? County, Texas
    El Paso County Courthouse
    500 E. San Antonio Ave, RM 103                                                                     ire/41204/                     , Deputy
    El Paso, Texas 79901                                                                                  Ignacitatffilamirez
                                                                                               THIS PRMIS WAS DELIVERED
                                                                                               AT _prq<-5'           M
                                                                                           THISILLDAY OF
                                                                                           CONSTABLE PRECINCT I
                                                                                           DAL • aC 4TY  P TEXAS
    Rule 106: "-the citation shall be served by the officer delivering to each defendant, in
                                                                                                 • mg 0                         thg /07
                date of delivery endorsed thereon and with a copy of the petition attached thereto."
                                                                            EXHIBIT
                                                                              "A"
                       Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 2 of 13
                                                                       RETURN


Came on hand on                     day of                                20      , at           o'clock     M. and executed
in                                                     County, Texas, by delivering to each of the within-named defendants,
in person, a true copy of this Citation, having first endorsed thereon the date of delivery, together with the accompanying
true and correct copy of the Plaintiffs Original Petition, Jury Demand and Request for Initial Disclosures, at the
following times and places, to-wit:

                  NAME                              DATE                                 TIME                   Place, and Course and Distance
                                          MONTH      DAY             YEAR   Hour        Min.              .M.          From Court House




And not executed as to the defendant,


The diligence used in finding said defendant, being
And the cause of failure to execute this process is:
And the information received as to the whereabouts of the said defendant, being
         FEES—SERVING                    copy                                                                                          Sheriff
                                                                                                         County, Texas
               Total                                                  by                                                        , Deputy


                                                     CERTIFICATE OF DELIVERY
I do hereby certify that I delivered to                                                                  , on the        day of
20        at               o'clock       m. this copy of this instrument.
                                                                                                                                      , Sheriff/Agent
                                                                                                                                       County, Texas
                                                                                   By                                                  , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE                                      DAY OF                                      , 20 .

                                                                                         I
                            SEAL)

                                                                                         A ,
                                                                       NOTARY PUBI.lk,STATE, OF TEXAS


                                                                              •                 ' 1/41
                                         -4f
                                                               ;

                                                           4    I,
                       V   I.
                            0 • •


                       •             •
                                                               1%.
Pab.     - CountyCase
                 Court at Law 3
                       3:19-cv-00310-DB          Document 1-1 Filed 10/28/19 Page 3Filed
                                                                                    of 138/29/2019 5:42 PM
                                                                                                      Norma Fayela Barcelea
                                                                                                                 District Cler
                                                                                                              El Paso Couni
                                                                                                               2019DCV339
                            IN THE COUNTY COURT AT LAW NUMBER
                                         JUDICIAL DISTRICT COURT
                                      OF EL PASO COUNTY, TEXAS

       MARIA ARCHULETA

                 Plaintiff;

       VS.                                                               Cause No. 2019-DCV-

       WALMART INC.

                 Defendant.

                              PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND
                                 AND REQUEST FOR INITIAL DISCLOSURES

       TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW MARIA ARCHUELTA (hereinafter referred to as "Plaintiff')

       complaining of WALMART INC., (hereinafter referred to as "Defendant") for a cause of action

       would show this Court and/or Jury the following:

                                          I.   DISCOVERY CONTROL PLAN

             Pursuant to Rule 190, discovery in this case will be conducted in Level III.

                                                     II. RELIEF

             Pursuant to Texas Rule of Civil Procedure 47(c)(4) Plaintiff seeks monetary relief over

       $200,000.00 but not more than $1,000,000.00 and a demand for judgment for all the other relief

       to which the party deems herself entitled.

                                                   Ill. PARTIES

             Plaintiff is a resident of El Paso County, Texas. Plaintiff's last three digits of her Social

       Security number is 198.

             Defendant WALMART INC., is a foreign corporation doing business in El Paso County, Texas

       and may be served with process by serving its registered agent, C T CORPORATION SYSTEM,



                                                                                                       I[Page
       Maria Archuleta vs. Walmart Inc.
       PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
            Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 4 of 13



and/or any other authorized officer or agent therein, at 199 BRYAN ST. STE 900 DALLAS, TX

 75201, Texas 79903 and/or wherever may be found.

                                            IV. FACTS

     On or about April 17, 2019, Plaintiff was on the premises owned, operated and controlled by

Defendant located at 1850 N Zaragoza Rd, El Paso, Texas 79936 as invitee when she fell on a

foreign substance on the floor, causing injury Plaintiff sustained injuries to her knee, back, right

arm and other parts of her body. Consequently, Plaintiff was an invitee to whom Defendant owed

a duty to use reasonable care, including the duty to protect and safeguard Plaintiff from

unreasonably dangerous conditions on the premises or to warn of their existence.

                                   V.     PREMISES LIABILITY

     While upon Defendant's premises, Plaintiff suffered bodily injuries as a direct result of the fall

proximately caused by a dangerous condition, which Defendant created, knew, or in the exercise

of ordinary care, should have known existed. Plaintiff further alleges that Defendant, its agents,

servants and employees negligently created, caused and/or negligently permitted such condition

to exist and/or negligently failed to warn Plaintiff of the condition of the premises, despite the fact

that Defendant, its agents, servants and employees created, knew, or in the exercise of ordinary

care, should have known of the existence of the condition and that there was a likelihood of

someone being injured as happened to Plaintiff.

     Alternatively, and without waiving the foregoing, Plaintiff would also show that Defendant

owed a duty to Plaintiff, that Defendant breached that duty and that such breach was a proximate

cause of the injury and the resulting damages to Plaintiff.




                                                                                             2IPage
Maria Archuleta vs. Walmart Inc.
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
             Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 5 of 13



                                   VI.   NEGLIENCE OF DEFENDANT

          Defendant owed a reasonable degree of care to Plaintiff. Plaintiff alleges that Plaintiff's

 injuries and damages were proximately caused by the negligence of Defendant arising from one

or more of the following alternative theories of negligence on the part of Defendant:

               a. In failing to adequately train its employees on how to exercise reasonable care to
                  reduce or eliminate the risk by correcting the dangerous condition of the slippery
                  substance on the floor.
               b. In failing to properly clean, sweep, mop, buff, or warn of the condition of the area
                  in question;
              c. In failing to inspect the premises for substances on the floor;
              d. In failing to inspect the premises in order to discover the dangerous condition of
                  the area in question;
              e. In failing to correct the dangerous condition of the area in question;
              f. In failing to warn visitors, including Plaintiff, that a dangerous condition existed
                  which required extra care to be taken by them when entering the area when
                  Defendant knew or should have known that the area in question was dangerous;
              g. In failing to establish and enforce safety rules and regulations for protecting
                  invitees from slip and falls;
              h. In failing to establish and enforce safety rules and regulations to correct the
                  existing dangerous conditions;
              i. In failing to adequately supervise employees in regular inspection and cleaning of
                  the area in question;
              j. In failing to teach and educate its employees on the maintenance of the area in
                  question; and

         One or more of the foregoing negligent acts and omissions, whether taken singularly or in

any combination, was a proximate cause of Plaintiffs injuries and damages which are described

below.

                                    VII. PLAINTIFF'S DAMAGES

         As a direct and proximate result of the occurrence, Plaintiff suffered bodily injuries. As a

further result of the occurrence, Plaintiff has incurred expenses for medical care, attention and

other expense. Such expenses incurred were necessary for the care and treatment of the injuries

sustained by Plaintiff and the charges made and to be made were the usual and customary

charges for such services. Plaintiff will require further medical care and attention and will



                                                                                            3 1 Page
Maria Archuleta vs. Walmart Inc.
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
          Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 6 of 13



necessarily incur reasonable expenses in the future for such medical needs. As a result of the

occurrence, Plaintiff has suffered loss of earning capacity in the past and will suffer a loss of

wage-earning capacity in the future. Plaintiff has suffered pain and suffering in the past. Plaintiff

will continue to suffer pain and suffering in the future. Plaintiff has suffered mental pain and

anguish in the past. Plaintiff will continue to suffer mental pain and anguish in the future. As a

result of the occurrence, Plaintiff has suffered and will continue to suffer impairment to her body

in the future. Plaintiff has suffered disfigurement.

                                 VIII. PUNITIVE DAMAGES

    Plaintiff is entitled to punitive damages because of Defendant's gross negligence. Defendant's

acts or omissions, when viewed objectively from the standpoint of Defendants at the time of the

occurrence, involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others and of which the Defendants had actual, subjective awareness of the risk

involved, by nevertheless proceeded with conscious indifference to the rights, safety, or welfare of

others. Plaintiff is entitled to punitive damages in a sufficient amount to punish Defendants for their

reckless, heedless and intentional conduct and to set an example for others that such conduct will not

be tolerated.

                                      IX.     JURY DEMAND

    Plaintiffs request a jury trial and have tendered the appropriate fee.

                        X.     REQUEST FOR INITIAL DISCLOSURES

    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant are requested to

disclose, within 51 days of service of this request, the information or material described in Rule

194.2(a) through (i).




                                                                                              4IPage
Maria Archuleta vs. Walmart Inc.
PLAINTIFF'S ORIGINAL PETITION. JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
            Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 7 of 13



          Plaintiff hereby notifies Defendant that Plaintiff intends to use Defendant' discovery

answers and responses, including any evidence produced in response to such discovery, as

evidence in trial in accordance with such right and privileges established by TEX. R. CIV. P. 193.7.

                              XI.    CONCLUSION AND PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the Defendant be cited

to appear and answer, and that upon final trial, Plaintiff have judgment against Defendant for all

relief requested for punitive damages, for pre-judgment interest, post judgment interest, for costs

of this suit, and for such other and further relief, general and special, at law or in equity, to which

Plaintiff is entitled.



                                                        Respectfully submitted,

                                                       FLO        TAWNEY        ACOSTA P.C.



                                                                                ,•111
                                                       TX              o.:      89
                                                       906          , 2nd
                                                       El Paso, exas 7990
                                                       Phone: (915) 308-1000
                                                       Facsimile: (915) 300-0283
                                                       AAcosta@ftalawfirm.corn
                                                       Attorney for Plaintiff




                                                                                             5IPa ge
Maria Archuleta vs. Walmart
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST FOR INITIAL DISCLOSURES
El Paso County - CountyCase
                       Court 3:19-cv-00310-DB
                             at Law 3           Document 1-1 Filed 10/28/19 Page 8Filed 10/9/2019 9:13 AM
                                                                                    of 13
                                                                                          Norma Favela Barceleau
                                                                                                     District Clerk
                                                                                                  El Paso County
                                                                                                  2019DCV3394




Copy from re:SearchTX
                        Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 9 of 13




Copy from re:SearchTX
El Paso County - CountyCase
                        Court3:19-cv-00310-DB
                              at Law 3             Document 1-1 Filed 10/28/19 PageFiled
                                                                                    10 of10/16/2019
                                                                                           13       10:46 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                2019DCV3394
                                    IN THE COUNTY COURT AT LAW NUMBER THREE
                                              EL PASO COUNTY, TEXAS

            MARIA ARCHULETA,                                       §
                                                                   §
                       Plaintiff,                                  §
                                                                   §
            v.                                                     §         Cause No. 2019DCV3394
                                                                   §
            WALMART, INC.,                                         §
                                                                   §
                       Defendant.                                  §

                                DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S
                                            ORIGINAL PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:
                   COMES NOW, WALMART, INC. (proper entity being Wal-Mart Stores Texas, LLC),

            the defendant in the above-entitled and captioned cause and timely files its Original Answer to

            Plaintiff’s Original Petition, and by its Original Answer, would respectfully show the Court as

            follows:

                                                              I.

                   Pursuant to Texas Rules of Civil Procedure 92, Defendant enters a General Denial Answer

            and places all of the matters pled by Plaintiff in this case in issue, demanding strict proof of all of

            Plaintiff’s allegations made herein by a preponderance of the evidence as required by the

            Constitution and laws of the State of Texas.

                   WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be allowed to go

            hence, without delay, and with its costs.
          Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 11 of 13



                                                      Respectfully submitted,

                                                      MOUNCE, GREEN, MYERS,
                                                      SAFI, PAXSON & GALATZAN
                                                      A Professional Corporation
                                                      P. O. Drawer 1977
                                                      El Paso, Texas 79999-1977
                                                      Phone: (915) 532-2000
                                                      Telefax: (915) 541-1597
                                                      enriquez@mgmsg.com

                                                 By: ___/s/ Laura Enriquez______
                                                     Laura Enriquez
                                                     State Bar No. 00795790

                                                     Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 16th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the clerk
of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically
to the following counsel of record:

        Alejandro Acosta, III
        Flores, Tawney & Acosta P.C.
        906 N. Mesa, 2nd Floor
        El Paso, Texas 79902
        (915) 308-1000

                                                             __/s/ Laura Enriquez________
                                                             Laura Enriquez




                                                 2
14475-484/CMUN/1478999
El Paso County - CountyCase
                        Court3:19-cv-00310-DB
                              at Law 3           Document 1-1 Filed 10/28/19 PageFiled
                                                                                  12 of10/16/2019
                                                                                         13       10:46 AM
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2019DCV3394
                                 IN THE COUNTY COURT AT LAW NUMBER THREE

                                             EL PASO COUNTY, TEXAS

            MARIA ARCHULETA,                                 §
                                                             §
                    Plaintiff,                               §
                                                             §
            v.                                               §           Cause No. 2019DCV3394
                                                             §
            WALMART, INC.,                                   §
                                                             §
                    Defendant.                               §

                          DEFENDANT’S JURY DEMAND AND SUBMISSION OF FEE
                   COMES NOW Defendant WALMART, INC., having filed with the clerk of the court a

            written request for jury trial in compliance with Texas Rule of Civil Procedure 216(a), herewith

            deposit with the clerk the jury fee of FORTY DOLLARS ($40.00). The clerk, pursuant to Texas

            Rule of Civil Procedure 216(b), is requested to promptly enter a notation of payment of such fee

            upon the court’s docket sheet.

                                                                 Respectfully submitted,


                                                                 MOUNCE, GREEN, MYERS,
                                                                 SAFI, PAXSON & GALATZAN
                                                                 A Professional Corporation
                                                                 P. O. Drawer 1977
                                                                 El Paso, Texas 79999-1977
                                                                 Phone: (915) 532-2000
                                                                 Telefax: (915) 541-1597
                                                                 enriquez@mgmsg.com

                                                            By: ___/s/ Laura Enriquez______
                                                                Laura Enriquez
                                                                State Bar No. 00795790

                                                              Attorneys for Defendant
          Case 3:19-cv-00310-DB Document 1-1 Filed 10/28/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 16th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the clerk
of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically
to the following counsel of record:

        Alejandro Acosta, III
        Flores, Tawney & Acosta P.C.
        906 N. Mesa, 2nd Floor
        El Paso, Texas 79902
        (915) 308-1000

                                                             __/s/ Laura Enriquez________
                                                             Laura Enriquez




                                                 2
0014475-00484/CMUN/1478659
